Title: To John Adams from Nathaniel Peaslee Sargeant, 23 June 1777
From: Sargeant, Nathaniel Peaslee
To: Adams, John


     
      Dear Sr.
      Haverhill June 23d. 1777
     
     My Brother, Mr. Christopher Sargeant, the bearer has occasion to travel to South Carolina, he is a Stranger in almost all places he has to travel ’thrô. He has, a few months past, finished his Studies under our Brother Lowell. I think I can recommend him as an honest trusty person, and one that is a sincere friend to his country. He probably may stand in need of your favour and Patronage. Every kind Office you may do him, which from your general Philanthropy, I know will give you pleasure, will be esteemed a new obligation laid on myself. Am, Sr., with the sincerest respect, your Humble Servt.
     
      Nathel. Peaslee Sargeant
     
     
      P.S. Your late Letter to the council of Resignation gives me real pain, ’thô such a chance for rising might give others pleasure, Yet I sincerely wish it might be recalled.
     
    